Citation Nr: 0842885	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a family friend


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran, his wife, and a family friend testified at a 
Video Conference hearing before the undersigned Veterans Law 
Judge in August 2008.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.	The veteran did not engage in combat.

2.	The record does not include credible supporting evidence 
for the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in September 2005, prior to the March 2006 
rating decision.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in a March 2006 letter.

The Board notes that the veteran has argued that a crucial 
piece of evidence is missing from his claims file.  
Specifically, the veteran states that he submitted a letter 
from a former first sergeant, T.J., which, according to the 
veteran's testimony, confirmed the veteran's account of his 
fall into the ocean during a training exercise.  The veteran 
and his friend assert that he delivered this affidavit to a 
representative at the Logan Field Office of the West Virginia 
Division of Veteran's Affairs (WVDVA), A.P., a few days prior 
to A.P.'s death and that affidavit went missing at the time 
of his death.  The veteran also testified to his unsuccessful 
attempts to contact T.J. in order to obtain another 
affidavit.  These attempts were rendered futile by T.J.'s own 
death.  Correspondence with the WVDVA, dated August 2008, 
indicates that there is no record of this affidavit being 
received by that office and further indicates that, since 
WVDVA is not the veteran's representative organization, WVDVA 
does not have any records pertaining to the veteran's VA 
claim.  Additionally, the August 2008 hearing transcript 
clarifies that the affidavit in question was never in the 
possession of VA.  The Board sympathizes with the veteran and 
the unfortunate series of events that have led up to this 
point.  Regardless, that affidavit is not part of the claims 
file.  The veteran and his representative have asked the 
Board to extend the benefit of the doubt not only to the 
veteran's assertion that the affidavit existed, but to the 
contents therein, which, based on the evidence submitted, 
were only read by the veteran himself.  The Board declines to 
extend the benefit of the doubt that far.

Service treatment and personnel records, statements from the 
veteran, his wife, his friends, and his representative, and 
VA treatment records have been associated with the record.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

The first element of a PTSD service connection claim is a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  The 
veteran was provisionally diagnosed with PTSD, pending 
corroboration of traumatic stressors, in July 2005 by a VA 
clinical psychologist.  Thus, this element and the second 
element, a link connecting that disorder with his claimed in-
service stressors, are deferred until the third element is 
met.

The third requirement is credible supporting evidence that 
the claimed in-service stressor occurred.  The veteran's DD 
Form 214 shows no awards indicative of combat and his 
military occupational specialty (MOS) was general clerk.  The 
veteran confirmed this in his August 2008 hearing testimony.  
The Board also notes that the two stressors claimed by the 
veteran occurred during training, not during combat.  
Therefore the veteran's claimed stressors must be 
corroborated by evidence other than his own lay testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In this case, the veteran's claimed stressors are (1) the 
veteran's near drowning in a swimming pool during basic 
training; and (2) an amphibious landing training in Iwo Jima 
where the veteran and several others fell into the ocean.  

With regards to the veteran's claim that he nearly drown 
(item 1), this claim is anecdotal in nature and therefore not 
researchable since the veteran does not allege that he was 
injured by this near miss.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").  Therefore, 
this stressor has not been verified.

The veteran's claim that he and other servicemen fell into 
the ocean during a training exercise (item 2) is similarly 
anecdotal.  The veteran states that this is the same incident 
that led to the scar on his hand, which is noted for the 
first time on his September 1955 separation examination.  
According to the veteran, his hand injury was treated by a 
corpsman.  No record of this treatment or the triggering 
incident was made.  Also, as explained above in the VCAA 
section, the veteran has referenced an affidavit that is not 
a matter of record and therefore cannot corroborate the 
veteran's account of the incident.  Therefore, this stressor 
has not been verified.

The Board does not question the veteran's veracity, but given 
the unverifiable anecdotal nature of the claimed stressors, 
credible supporting evidence that the claimed in-service 
stressor occurred cannot be obtained.  Thus, element (3) 
cannot be satisfied.  Therefore, service connection for PTSD 
cannot be established.  In reaching this decision, the Board 
has determined that application of the benefit-of-the-doubt 
doctrine is not applicable because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


